MEMORANDUM OF DECISION.
On appeal from judgments of the Superi- or Court (Sagadahoc County, Fritzsche, J.) affirming the judgments of the District Court (Bath, MacDonald, A.R.J.), Mark S. Munroe challenges the sufficiency of the evidence to support the finding of guilt of operating a vehicle under the influence of alcohol, 29 M.R.S.A. § 1312-B (Supp.1988); eluding a police officer, 29 M.R.S.A. § 2501-A (Supp.1988); driving to endanger, 29 M.R.S.A. § 1814 (Supp.1988); and criminal speeding, 29 M.R.S.A. § 1252 (1983 & Supp.1988). Contrary to his contention, the record discloses that a trier of fact rationally could have found beyond a reasonable doubt that Munroe was the driver of the vehicle. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.